Citation Nr: 9925270	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  95-02 578	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Basic eligibility for educational assistance pursuant to 
Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from September 1990 
to May 1993.  This claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that the appellant lacked basic eligibility 
for Chapter 30 benefits due to insufficient qualifying 
service.  

In October 1997, the Board remanded this case for additional 
development.  Unfortunately, the RO did not substantially 
comply with the directives of the Board's remand.  See Talley 
v. Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the appellant the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's 1998 Remand instructed the RO to contact the 
Department of the Army and/or the National Personnel Records 
Center (NPRC) to determine (1) the appellant's initial 
obligated period of active duty; (2) whether he was separated 
for any reason set forth in 38 C.F.R. § 21.7042(a)(5) (i.e., 
convenience of the government, for physical or mental 
condition that interfered with performance of duty); and (3) 
obtain his service personnel records.  It was noted that the 
circumstances of the appellant's separation from active duty 
are highly relevant to the issue of basic eligibility for 
educational assistance.  The RO requested this information 
from NPRC, but no personnel records were received.  NPRC's 
response was "eligibility does not apply."  The RO also 
called the Department of Defense to obtain information as to 
the separation and reentry codes shown on the appellant's DD-
214, and the response was that the codes shown were correct 
and the appellant was not allowed to stay in service or 
reenlist.

The information the Board requested has not been obtained.  
The Board does not dispute that the correct separation and 
reentry codes are shown on the appellant's DD-214, but the 
fact remains that the meaning of these codes is unclear.  It 
is still not known exactly why he was separated from service, 
and this information is necessary.

Accordingly, although the Board regrets the further delay, 
this claim is REMANDED for the following:

1.  Take all necessary steps to determine 
the circumstances of the appellant's 
separation from active service in May 
1993.  Specifically, (a) obtain the 
appellant's service personnel records 
from the National Personnel Records 
Center, and (b) contact the Department of 
the Army for information as to:

1.  The appellant's initial 
obligated period of active duty.

2.  Whether the appellant was 
separated for any reason set forth 
in 38 C.F.R. § 21.7042(a)(5).

3.  The exact meaning of the 
separation and reentry codes shown 
on the appellant's DD-214.

If the RO is unable to obtain the above 
information from the Department of the 
Army or the National Personnel Records 
Center, contact all other appropriate 
sources.

2.  After the above development is 
complete, readjudicate this claim, with 
consideration given to all the evidence 
of record.  If the determination remains 
adverse to the appellant, provide him a 
supplemental statement of the case, and 
afford him a reasonable period within 
which to respond.  

Thereafter, the case should be returned to the Board for 
further review, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


